Title: To James Madison from Thomas Jefferson, 25 September 1804 (Abstract)
From: Jefferson, Thomas
To: Madison, James


25 September 1804, Monticello. “I intended to have been with you tomorrow evening, but it is rendered now improbable, partly by the weather, but more by the arrival of M. & Made. Yrujo last night. They are now here, and go back from hence to Washington. If they leave us tomorrow I shall be with you the next day. He has opened his budget which we have smoothed off. It must be the subject of verbal communication to you.”
